DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application is a Continuation of U.S. patent application Ser. No. 15/222,456, filed Jul. 28, 2016, now U.S. patent No. 10,383,637, which in turn claims benefit of priority to U.S. Provisional Patent Application No. 62/199,142, filed Jul. 30, 2015, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2002/0120254, which is cited in the IDS filed on June 19, 2019) in view of Chang et al. (US 2014/0296629, which is cited in the IDS filed on June 19, 2019).

Referring to claim 1, Julian discloses a method of applying a surgical clip to a tissue, the method comprising: attaching a cartridge 76 (Fig. 9, which is reproduced below) containing a surgical clip 75 (para [0088]) to a shaft of an instrument; inserting a clip applier into a body cavity; loading the clip applier with the surgical clip from the cartridge while within the body cavity; and applying the surgical clip to the tissue (para [0013]: “The clips are sequentially loaded in the clip applier within the cavity and the loaded clips are affixed to a target tissue with the clip applier.”) 

    PNG
    media_image1.png
    348
    393
    media_image1.png
    Greyscale

Again referring to claim 1, Julian discloses the cartridge 76 is attached to the shaft of the accessory device, however, Julian fails to disclose the cartridge is removably or releasably attaching to the shaft of the instrument.
 
Again referring to claim 1, however, Chang discloses accessory device (para [0082]) should be removably attached to the shaft of the endoscopic instrument, catheter, trocar, or other device (para [0080]). Apparently, the advantage of having an accessory device removably attached to the shaft of an instrument would allow the surgeon to have the ability to replace the accessory device with a new/pristine accessory device or a different accessory device. Therefore, it would have been 

Referring to claim 2, Julian/Chang discloses the method of claim 1, wherein the releasably attaching the cartridge includes snapping the shaft into a mounting groove of the cartridge (Figs. 2-3C show mounting groove 330). 

Referring to claim 3, Julian/Chang discloses the method of claim 2, wherein the mounting groove comprises a concave surface extending around a longitudinal axis of the shaft when attached (Figs. 2-3C show mounting groove 330 has a concave surface). 

Referring to claim 4, Julian/Chang discloses the method of claim 3, wherein the concave surface extends greater than or equal to 180 degrees around the longitudinal axis of the shaft when attached (Fig. 3B). 

Referring to claim 5, Julian/Chang discloses the method of claim 2, wherein the mounting groove 330 comprises a radius less than or equal to an outer radius of the The radius of curvature "R1" of the interior surface 330 may be less than the curvature radius of an outer surface of a therapeutic or diagnostic.”)

Referring to claim 6, Julian/Chang discloses the method of claim 1, wherein the cartridge 76 is attached to the shaft with at least one docking portion on a base portion of the cartridge (Examiner contends that one of ordinary skill in the art will understand that the tubular base 300 as shown in Fig. 3B of Chang’s drawings should be incorporated into the base of the cartridge 76 as long as the tubular base 300 does not interfered with the clips, thereby, provides a compact design). 

Referring to claim 7, Julian/Chang discloses the method of claim 6, wherein the at least one docking portion (the tubular base 300 of Chang, which is now incorporated into the cartridge 76 of Julian, is interpreted as docking portion) includes a first docking portion on a proximal end of the base portion and a second docking portion on a distal end of the base portion (Chang: Fig. 3A shows a first docking portion 325 and a second docking portion 320 on a distal end of the tubular base 300). 

Referring to claim 8, Julian/Chang discloses the method of claim 6, wherein the at least one docking portion extends continuously from a proximal end of the base portion to a distal end of the base portion (Examiner contends that one of ordinary skill in the art will understand that the tubular base 300 of Chang can be incorporated into 

Referring to claim 9, Julian/Chang discloses the method of claim 1, wherein the cartridge 76 is attached to the shaft with one or more of a frictional material, knurling, notches, and protrusions to prevent axial and/or rotational displacement (Chang: Figs. 3A-3C. Para [0108]: “Attached to the interior surface 110 may be friction members 350. The friction members 350 may extend in a longitudinal direction between the distal end 320 and the proximal end 325 of the releasable mount device 110-d.”)

Referring to claim 13, Julian/Chang discloses the method of claim 1, Julian discloses wherein the cartridge 76 contains a plurality of the surgical clips 75 separated by a plurality of dividers (Julian: Fig. 9, which is reproduced above).
 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771